DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's species elections with traverse of A. the antibody is administered once at week 0, once at week 4, and once every 8 weeks thereafter; B. a treatment period of about 52 weeks; and C. a 50% improvement in the American College of Rheumatology core set disease (ACR50), filed on 15 February 2022 are acknowledged.  The traversal is on the ground(s) that it would not be a search or examination burden for the species recited in A.-C., because Applicant does not believe that it would require a different field of search to search all species; and that even if, by chance, different fields of search would be required, it would not be an undue burden to search all species in A.-C.. 
Upon further consideration, the species election requirements set forth in the last Office Action mailed on 12/17/2021 are withdrawn.  
Currently, claims 1-26 are pending and under examination. 

Formal Matters:
Priority acknowledgement
This application claims benefit of U.S. provisional applications 62/856,997 filed on 06/04/2019; and 62/993,259 filed on 03/23/2020, which is acknowledged.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is indefinite for the recitation “wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index (ACR20) after the treatment” because it is unclear how anyone would be able to predict or demand such and to select a patient who would be such an efficacy prior to the treatment. The metes and bounds of the claim, therefore, cannot be determined.  Deleting “wherein …” clause is suggested.  Claims 6-12, 14 and 18-24 are similarly indefinite.
Claim 19 is indefinite and confusing for the recitation “wherein the ACR20 is achieved following a treatment period of about 52 weeks” because claim 18, from which claim 19 is dependent, recites “wherein the ACR20 is achieved following a treatment period of about 24 weeks”.  Thus, it is unclear what “wherein the ACR20 is achieved following a treatment period of about 52 weeks” is meant; for example, does it mean the patient achieve ACR20 by about 52 weeks, or is the patient able to maintain ACR20 since week 24 until week 52?  The metes and bounds of the claim, therefore, cannot be determined.
Claim 21 is indefinite and confusing for the recitation “wherein the subject further achieves at least a 50% improvement in the ACR50 after the treatment” because it is unclear what “after the treatment” is meant here, for example, does it mean additional treatment after 52 weeks treatment (since claim 19, from which claim 21 is dependent (indirectly), recites “the ACR20 is achieved following a treatment period of about 52 weeks”), and how long?  The metes and bounds of the claim, therefore, cannot be determined.
Claim 22 is indefinite for the recitation “wherein the subject further achieves an improvement in the HAQ-DI following a treatment period of at least about 24 weeks”, which is confusing because claim 19, from which claim 21 is dependent (indirectly), recites “the ACR20 is achieved following a treatment period of about 52 weeks”.  For example, does such mean that HAQ-DI is measured and improvement in the HAQ-DI is achieved after 24 weeks of the treatment; and then ACR20 is measured and achieved after 52 weeks of the treatment?  The metes and bounds of the claim, therefore, cannot be determined.  Claims 23 and 24 are similarly indefinite.   
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT03158285 (5/18/2017), and as evidenced by Bedi et al. (WO2018218215A1, 11/29/2018).
Clinical Trial NCT03158285 discloses a study evaluating the efficacy and safety of guselkumab administered subcutaneously in participants with active psoriatic arthritis (PsA) who are biologically naive and have had inadequate response to standard therapies, which study will evaluate the clinical efficacy of guselkumab in the reduction of signs and symptoms, structural damage inhibition and the safety profile of guselkumab in the treatment of PsA; wherein efficacy, health economics, safety, pharmacokinetics, immunogenicity, biomarker and pharmacogenomics evaluations will be performed in the study at defined schedule (page 1, for example).  Additionally, NCT03158285 teaches that the study regimens include that participants received subcutaneous (SC) guselkumab 100 mg once every 4 weeks (q4w) from Week 0 through Week 100 (Group 1); or received SC guselkumab 100 mg at Weeks 0 and 4 then once every 8 weeks (q8w) (Group 2) (page 3); and that outcome measures were performed at week 24 or week 52, which measures include, among others, ACR 20, HAQ-DI, ACR 50, IGA and DAS28 (pages 4-5 and 7; and pages 25, item 74, for example); wherein regarding IGA at week 24, percentage of participants who achieved psoriasis response with IGA score of 0 (Cleared) or 1 (minimal) and >=2 grade reduction from baseline at week 24 among participants with >=3% BSA psoriatic involvement and IGA score of >=2 (mild) at baseline (page 5, item 3).  As evidenced by Bedi, the heavy chain (HC) of guselkumab comprises amino acids 1-447 of SEQ 3, and TIM3 ECD (Fig. 97A), and the light chain (LC) of guselkumab comprises the amino acid sequence of SEQ ID NO:131; wherein amino acids 1-447 of SEQ ID NO:130 and SEQ ID NO:131 are 100% identical to the present HC of SEQ ID NO:9 and LC of SEQ ID NO:10, respectively (see attached sequence search result below).  Therefore, Clinical Trial NCT03158285 anticipates claims 1-13 and 25.  Note, with respect to the efficacy limitations recited in claims 1 and 6-12, they would be inherent properties of the prior art method because the treatment results are out of anyone’s control.  Further, NCT03158285 teaches that inclusion criteria of the study also include, among others, having active plaque psoriasis, with at least one psoriatic plaque of >= 2 cm diameter or nail changes consistent with psoriasis or documented history of plaque psoriasis (pages 65-66, “Inclusion Criteria”).  Therefore, Clinical Trial NCT03158285 also anticipates claims 14-24.  Note, with respect to the efficacy limitations recited in claims 14 and 18-24, they would be inherent properties of the prior art method because the treatment results are out of anyone’s control.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03158285 (5/18/2017), and as evidenced by Bedi et al. (WO 2018/218215A1, 11/29/2018),  s 1-25 above, and further in view of Wang et al. (US 2015/0064193, 3/5/2015).    
The teachings of Clinical Trial NCT03158285 are reviewed above.  NCT03158285 does not teach to treat PsA with guselkumab and a standard therapy for the PsA (claim 26). 
Wang teaches that PsA is a frequent and chronic disease that encompasses a spectrum of overlapping clinical entities, including psoriasis and joint pain; and about 10-40% of patients with psoriasis suffer from PsA; that the majority of patients will have psoriasis before the associated arthritis occurs and will be under treatment for their skin disease, and NSAIDs are used for musculoskeletal pain symptoms; and that traditional disease modifying anti-rheumatic drugs (DMARDs) include methotrexate (MTX), sulfasalazine, cyclopsorine, and leflunomide and are inadequate for a number of patients because these drugs only partially control established disease (page 1, [0004] and [0005]).  Additionally, Wang teaches methods of treating a patient having PsA with an IL-17 antibody such as secukinumab (abstract, for example); and that secukinumab may be administered either alone or in combination with other agents and therapies for treating PsA patients, e.g., in combination with at least one additional PsA agent, such as, among others, a disease-modifying anti-rheumatic drug (DMARD) (e.g., MTX), a pain-control drug (e.g., tramadol or paracetamol), a steroid (e.g., prednisone), and a non-steroidal anti-inflammatory drug (NSAID) (page 19, [0144]).  
With respect to claim 26, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat PsA patients, especially those who had inadequate response to traditional disease DMARDs or PsA agents, with guselkumab and a PsA agent (“a standard therapy”) such as a traditional DMARD, following the teachings of NCT03158285 and Wang.  Note, according to the specification, “the standard therapy is at least one selected form the group consisting of non-biological disease-modifying antirheumatic drugs (DMARDs), oral corticosteroid, apremilast, nonsteroidal anti-inflammatory drugs (NSAIDs)” (page 52, lines 9-11).  The person of ordinary skill in the art would have been motivated to do so for more effective treatment of PsA because Wang teaches that traditional DMARDs are inadequate for a number of patients as these drugs only partially control established disease, and because guselkumab has a different mode of action from that of traditional PsA agents or DMARDs; and reasonably would have expected success because both traditional PsA agents and guselkumab are known for treating PsA, and they have different modes of action.


Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 12 and 13 of U.S. Patent No. 7,935,344, and in view of Clinical Trial NCT03158285 (5/18/2017).
Claims 1, 2, 5, 10, 12 and 13 of ‘344 patent are directed to an isolated IL-23p19 antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 and 44, respectively (claim 1, for example); or comprising the VH and VL of SEQ ID NO:105 and 116, respectively (claim 5);  a composition thereof (claims 10, 12 and 13, for example), wherein the CDRL1-3 of SEQ ID NO:50, 56 and 73, and CDRH1-3 of SEQ ID NO:5, 20 and 44 are 100% identical to the present SEQ ID NO:50, 56, 73, 5, 20 and 44, respectively; Prior Art Rejections”).  Therefore, the conflicting claims are not patentably distinct from each other for the reasons discussed above.  See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).   

Claims 1, 2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-7, 9 and 10 of U.S. Patent No. 7,993,645, in view of Clinical Trial NCT03158285 (5/18/2017), for the similar reasons above (over US 7,935,344).  

Claims 1, 2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,783,607, in view of Clinical Trial NCT03158285 (5/18/2017), for the similar reasons above (over US 7,935,344).  

Claims 1, 2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 7-9 of U.S. Patent No. 10,030,070, in view of Clinical Trial NCT03158285 (5/18/2017), for the similar reasons above (over US 7,935,344).  

Claims 1, 2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 6 of U.S. Patent No. 8,221,760, in view of Clinical Trial NCT03158285 (5/18/2017).
Claims 1-8 of ‘760 patent are directed to a method for treating an IL-23 related condition by administering a composition comprising an antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 and 44, respectively (claim 1, for example), or a composition comprising an antibody comprising the VL of SEQ ID NO:116, and the VH of SEQ ID NO:106 (claim 4, for example), wherein the composition can be administered subcutaneously (claims 3 and 6, for example); and wherein the IL-23 related Prior Art Rejections”).  Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1, 2, 4, 6, 8-15 and 17, 18, 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-24 and 26-45 of copending Application No. 17/385,284 in view of Clinical Trial NCT03158285 (5/18/2017). 
Claims 1, 2, 4-24 and 26-45 are directed to a method for treating psoriatic arthritis by subcutaneous administration of an antibody to IL-23 or a composition thereof in an initial dose of 100 mg at week 0, a dose of 100 mg at week 4 and a dose of 100 mg every 8 weeks thereafter (q8w), wherein the antibody comprises CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 and 44, respectively (claims 1 and 19, for example); or comprises the VH and VL of SEQ ID NO:105 and 116, respectively; or is guselkumab (claims 23, 41 and 42, for example); wherein improvement in disease activity is measured by various scoring systems by week 24 of treatment with the antibody (claims 1, 2, 4-18, 23, 24 and 26-40, for example); and wherein the treatment can further comprises administering one or more additional drugs used to treat psoriasis arthritis such as NSAIDs (claims 20, 21, 43 and 44, for example).  The CDRs of SEQ ID NO:50, 56, 73, 5, 20 and 44 of ‘284 application are 100% identical to the present SEQ ID NO:1-6, respectively; and the VH and VL of SEQ ID NO:105 and 116 of ‘284 application are 100% identical to the present SEQ ID NO:7 and 8; the various scoring systems recited in the claims of ‘284 application are the same as those recited in the present claims 1, 6, 8-12, 14 and 18; and the regimen recited in independent claims 1 and 23 is the same as that in the present independent claim 14, and more than that in the present independent claim 1.  The teachings of Clinical Trial NCT03158285 are reviewed above.  Thus, it would have been obvious to the person of ordinary skill in the art to treat psoriatic arthritis Prior Art Rejections”).  Therefore, the conflicting claims are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/10/22
	
	
	

	

Sequence Alignment
RESULT 9
BFW15577
ID   BFW15577 standard; protein; 643 AA.
XX
DT   24-JAN-2019  (first entry)
XX
DE   Anti-IL23 antibody heavy chain-TIM-3 ECD fusion protein, SEQ ID 130.
XX
KW   Guselkumab; HAVCR2 protein; IL23 protein;
KW   T-cell immunoglobulin and mucin-domain containing-3; TIM-3; antibiotic;
KW   antibody; antibody therapy; antiinflammatory; antimicrobial-gen.; cancer;
KW   chemotherapy; cytostatic; fusion protein; heavy chain; immune disorder;
KW   immune modulation; immunomodulator; immunotherapy; infectious disease;
KW   inflammatory disease; prophylactic to disease; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2018218215-A1.
XX
CC PD   29-NOV-2018.
XX
CC PF   25-MAY-2018; 2018WO-US034755.
XX
PR   26-MAY-2017; 2017US-0511911P.
PR   29-NOV-2017; 2017US-0592341P.
XX
CC PA   (UYJO ) UNIV JOHNS HOPKINS.
XX
CC PI   Bedi A,  Ravi R;
XX
DR   WPI; 2018-94915U/01.
XX
CC PT   New molecule comprises a targeting moiety and immunomodulatory moieties, 
CC PT   useful for treating cancer or an infectious disease.
XX
CC PS   Claim 24; SEQ ID NO 130; 195pp; English.
SQ   Sequence 643 AA;

  Query Match             100.0%;  Score 2400;  DB 27;  Length 643;
  Best Local Similarity   100.0%;  
  Matches  447;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFSNYWIGWVRQMPGKGLEWMGIIDPSNSYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFSNYWIGWVRQMPGKGLEWMGIIDPSNSYTRY 60

Qy         61 SPSFQGQVTISADKSISTAYLQWSSLKASDTAMYYCARWYYKPFDVWGQGTLVTVSSAST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SPSFQGQVTISADKSISTAYLQWSSLKASDTAMYYCARWYYKPFDVWGQGTLVTVSSAST 120

Qy        121 KGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLY 180

Qy        181 SLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSV 240


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300

Qy        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTK 360

Qy        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420

Qy        421 NVFSCSVMHEALHNHYTQKSLSLSPGK 447
              |||||||||||||||||||||||||||
Db        421 NVFSCSVMHEALHNHYTQKSLSLSPGK 447